Citation Nr: 1445014	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14 10-471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected Raynaud's phenomenon.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected hepatitis C with cirrhosis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis.  


REPRESENTATION

Veteran represented by:	Tara E. Goffney, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and from December 1978 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2014 rating decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, granted service connection for a right hand condition also claimed as Raynaud's phenomenon and assigned a noncompensable disability rating effective August 12, 2002, and granted service connection for hepatitis C with cirrhosis and assigned a 20 percent disability rating effective June 12, 2002.  

Subsequently, the RO increased the disability rating for the service-connected right hand condition also claimed as Raynaud's phenomenon to 40 percent, effective August 13, 2002, and changed the effective date of the 20 percent disability rating for service-connected hepatitis C with cirrhosis to May 20, 2002.  As neither of these decisions represents a total grant of the benefits sought on appeal, the claims for increase remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue on appeal related to Raynaud's phenomenon has been recharacterized, as explained in the analysis section below.  

The Board recognizes that the issue of entitlement to a TDIU was recently denied by the Agency of Original Jurisdiction (AOJ).  However, the claim for a TDIU remains in appellate status as it is part and parcel of the claim for a higher initial rating for Raynaud's phenomenon.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issues of entitlement to service connection for musculoskeletal disabilities of the hands and feet and hepatocellular carcinoma of the liver have been raised by the record, but have not been adjudicated by the AOJ.  For example, see statements from the Veteran's attorney received September 9, 2013 and August 14, 2014, respectively.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial disability rating in excess of 20 percent for service-connected hepatitis C with cirrhosis and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The service-connected Raynaud's phenomenon has been manifested by characteristic attacks occurring at least daily.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for Raynaud's phenomenon have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.104, Diagnostic Code 7117 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

The duty to notify was satisfied in this case by a June 2013 letter.  The claim was last readjudicated in February 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and hearing testimony (from the underlying claim for service connection).  The Veteran was scheduled for another VA examination in December 2013; however, the examination could not take place as when the Veteran reported for the examination he was too intoxicated.  He was rescheduled for an examination in February 2014 but failed to report for that examination.  

Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

Initially, the Board is recharacterizing the service-connected disability from "right hand condition also claimed as Raynaud's phenomenon" to "Raynaud's phenomenon."  In August 2011, the U.S. Court of Appeals for Veteran's Claims (the Court) ordered the Board to grant service connection as Raynaud's phenomenon is a chronic condition under 38 C.F.R. § 3.309 and was diagnosed during service and manifested post service, negating the need for evidence of a medical nexus.  Essentially, the Court ordered the Board to grant service connection for Raynaud's phenomenon.  As the evidence of record indicates that the Veteran's Raynaud's phenomenon affects more than just his right hand (see August 7, 2013 Disability Benefits Questionnaire) the disability is better characterized as "Raynaud's phenomenon."  

The Veteran asserts that he is entitled to a higher disability rating for his service-connected Raynaud's phenomenon.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's Raynaud's phenomenon is currently rated as 40 percent disabling using criteria from 38 C.F.R. § 4.104, Diagnostic Code 7122, which is used for rating Raynaud's syndrome.  Under that diagnostic code, 10, 20, and 40 percent ratings are assigned with characteristic attacks occurring one to three times per week, four to six times per week, and at least daily, respectively.  Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  A 60 percent rating is assigned with two or more digital ulcers and history of characteristic attacks.  A 100 percent rating is assigned with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.  Of note, these evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  

In this case, the evidence is against a finding that the Veteran has digital ulcers or autoamputation of any digits.  

In his August 2002 claim for benefits, the Veteran reported that he has Raynaud's phenomenon which causes swelling of the thumb and index finger of his right hand with spotty tenderness and blanching and numbness of the index finger when cold.  During a VA surgical consultation in April 2006, it was noted that the Veteran's hands were warm bilaterally without ulcerations or tissue loss.  His grip was weakened bilaterally and he had decreased sensation to fingers.  The assessment was primary Raynaud's phenomenon and the clinician noted the etiology of the weakened grip was not consistent with Raynaud's.  

The Veteran presented for a VA examination in April 2008.  He complained of a whitish discoloration in his fingers followed by throbbing pain.  He also reported experiencing extreme sensitivity in his fingertips, and tingling and decreased grip strength with morning stiffness in the small joints of the hands lasting 20 to 30 minutes.  Examination of the extremities revealed no edema and peripheral pulses were intact.  Examination of the skin revealed no evidence of Raynaud's.  Capillaroscopy appeared normal.  The pertinent diagnosis was history of vasoconstriction with paresthesias upon cold exposure, which does not quite meet the criteria for Raynaud's phenomenon as that requires at least 2 or 3 typical triphasic color changes.  The examiner noted that there appeared to be no association with an underlying connective tissue disorder, and opined that the Veteran appeared to have sufficient pain and decreased function of the hands to allow him to continue his usual employment requiring optimal functioning of his hands as an automobile mechanic.  

The Veteran was also seen by VA for outpatient rheumatology treatment in April 2008.  At that time he reported a 30 year history of episodic whitish discoloration of his fingers with pain on exposure to cold.  He had four to five attacks per day lasting 20 to 30 minutes.  

In July 2012, the Veteran's wife reported that his Raynaud's progressed from his hands to his feet and he had finger pain with numbness and discoloration.  That same month, the Veteran reported that he had numbness, pain, tightness and color changes in both hands and feet every day.  His fingers blow up and look like "hot-dogs."  He also experienced a tingling sensation.  

The Veteran was again examined in August 2013.  The diagnosis at that time was Raynaud's phenomenon.  The Veteran reported that this affects both hands and feet and causes constant pain and can cause numbness and tingling even without exposure to cold temperature.  He again reported swelling of the fingers and hands, as well as periodic discoloration, purple, red and white, and blue in cold temperatures.  The examiner found that the Veteran has characteristic attacks at least daily and that the Veteran did not have two or more digital ulcers or autoamputation of one or more digits.  There were no amputations due to a vascular condition.  According to the examiner, the Veteran has pain, numbness, tingling and swelling of the hands and feet.  

The Veteran has not reported autoamputation of any digits or that he has digital ulcers.  Likewise, the medical evidence of record does not reflect any amputations or ulcers.  In fact, at the most recent examination the examiner specifically noted there were no amputations nor were there two or more digital ulcers.  This is consistent with the other evidence of record.  As such, a higher rating for Raynaud's phenomenon is not warranted under Diagnostic Code 7117.  

The Board has also considered other diagnostic codes for rating this disability.  The Veteran's attorney has argued that the Veteran's Raynaud's phenomenon should be rated analogous to cold injury residuals under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2014).  For example, see statement received from Veteran's attorney on March 27, 2014.  Under that Diagnostic Code, a 10 percent rating is assigned with arthralgia or other pain, numbness, or cold sensitivity.  Higher ratings are available if in addition to one of those symptoms, the Veteran has one (20 percent rating) or two or more (30 percent rating) of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Each affected part is to be evaluated separately and combined in accordance with relevant regulations.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note (2).  

In this case, the Veteran's attorney argues that in addition to arthralgia or other pain, numbness or cold sensitivity, the Veteran has nail abnormalities and color changes of the fingers and toes.  The record does not support a finding that the Veteran has nail abnormalities as a result of his Raynaud's phenomenon.  In fact, an April 15, 2011 VA Observation Bed Admission Note indicates nails and digits were normal at that time.  The Veteran does have color changes; however, the color changes and other symptoms are not permanent residuals of a cold injury but rather occur intermittently as a result of Raynaud's phenomenon.  As such, ratings in excess of 10 percent could not be assigned for residuals of cold injuries under Diagnostic Code 7122.  The Board notes that even if a 10 percent disability rating could be assigned for each hand and foot under Diagnostic Code 7122, after combining the four disabilities and considering the bilateral factor, the resulting disability rating would still not be greater than the currently assigned 40 percent rating.  See 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7122. 

Regarding his Raynaud's phenomenon, the Veteran reports multiple attacks daily with discoloration lasting 20 to 30 minutes per attack.  For example, see August 7, 2013 Disability Benefits Questionnaire and April 22, 2008 Rheumatology VA Outpatient Note.  Diagnostic Code 7117 is used for rating Raynaud's syndrome and specifically considers attacks such as those reported by the Veteran and is the appropriate diagnostic code for rating the Veteran's Raynaud's phenomenon. 

The Veteran's attorney has also argued that the Veteran should receive ratings for musculoskeletal complaints related to his hands and feet as part of his disability rating for Raynaud's phenomenon.  For example, see statement received from Veteran's attorney on September 9, 2013.  However, the Veteran is not service-connected for musculoskeletal disabilities of the hands and feet; instead, he is service-connected for Raynaud's phenomenon.  A claim for service connection for musculoskeletal disabilities of the hands and feet has been referred to the AOJ for consideration.  

Finally, The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular ratings inadequate.  38 C.F.R. § 3.321(b) (2013); see also Thun v. Peake, 11 Vet. App. 111, 115 (2008).  One of the criteria for an extra-schedular rating is that the disability picture exhibits other related factors such as those provided by the regulation as governing norms - marked interference with employment or frequent periods of hospitalization.  Id.  

In this case the evidence does not reflect that the Veteran's Raynaud's phenomenon has caused marked interference with his employment.  In addition, the evidence does not reflect and the Veteran does not allege that he has had any hospitalizations as a result of his Raynaud's phenomenon.  According to 38 C.F.R. § 4.1 (2013), generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, even if his Raynaud's phenomenon has caused some interference with his employment, this alone would not be tantamount to concluding there has been marked interference with his employment, meaning above and beyond that contemplated by the assigned 40 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  

The Veteran and his wife assert that he cannot work as he cannot grip or feel tools due to numbness and he constantly drops objects.  The physician who examined the Veteran in August 2013 commented on the functional impact, finding that the Raynaud's phenomenon impacts the Veteran's ability to work in that it affects activities such as lifting, carrying, prolonged use of the hands, and that standing and walking are difficult for him.  The functional limitations in this case do not rise to the level of marked interference with employment.  The Veteran's Raynaud's phenomenon is currently evaluated as 40 percent disabling.  The limitations described in the record are not above and beyond those contemplated by such a rating. 

For these reasons, referral for extra-schedular consideration is not appropriate in this case.  


ORDER

Entitlement to an initial disability rating in excess of 40 percent for service-connected Raynaud's phenomenon is denied.


REMAND

In August 2014, the Veteran's representative disagreed with the rating assigned for service-connected hepatitis C with cirrhosis by a May 2014 rating decision.  The Veteran has not yet been issued a statement of the case as to this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for hepatitis C with cirrhosis. Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  While the Veteran does not currently meet the schedular disability percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), there is evidence suggesting that he may be unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  For example, during a March 2014 examination the Veteran reported that he could not do any job because of weakness and easy fatigability.  The examiner noted daily malaise, fatigue, and weakness.  The examiner also commented that the liver condition impacts the Veteran's ability to work.  As such, the AOJ should consider whether referral for extra-schedular consideration for a TDIU is warranted.  See 38 C.F.R. § 4.16(b) (2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the issue of entitlement to an increased initial disability rating for hepatitis C with cirrhosis, and inform the Veteran of his appeal rights.  This appeal as to this issue should only be returned to the Board if the Veteran perfects his appeal.  

2.  Conduct any development as may be indicated as a consequence of the actions taken in the preceding paragraph.  

3.  Whether or not the Veteran perfects an appeal as to the claim of entitlement to an increased disability rating for hepatitis C with cirrhosis, the AOJ should reconsider the claim for entitlement to a TDIU in light of all of the evidence of record.  The AOJ must specifically consider whether referral for extra-schedular consideration for a TDIU is warranted in this case.  If any benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


